Citation Nr: 1339645	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-46 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for PTSD.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include schizophrenia or depression.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the Veteran's claims on appeal.

The Veteran's substantive appeal reflects that the Veteran requested a hearing before the Board as to these issues.  The Veteran initially failed to report for a hearing scheduled for March 2013.  However, due to his medical status, he asked for that hearing to be rescheduled.  The Veteran was again scheduled for a hearing in July 2013; however, he again failed to report for that hearing, without providing any good cause, and without requesting a further rescheduling of that hearing.  Therefore, the Board finds that it has discharged its duty to schedule the Veteran for a hearing, and has no further duty to attempt to reschedule the Veteran for any further hearing attempt.

Both the physical electronic claims files have been reviewed in adjudication of this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted in this case.  For the Veteran's claims of entitlement to PTSD, schizophrenia, depression, and migraines, the Veteran alleged in his initial July 2007 claim, ongoing treatment at the Jesse Brown VA Medical Center (VAMC).  Neither the Veteran's actual or virtual claims file show that any VA treatment records have been associated with the Veteran's claims file.  The only record in the Veteran's claims file pertaining directly to VA treatment is a letter dated August 2007 from a VA physician who indicates that he is currently treating the Veteran for diagnoses of depression and PTSD.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, clearly there are outstanding VA records that have not been associated with the Veteran's claims file, either physically or virtually, and which are relevant to the veteran's claims, and as such, those records must be associated with the Veteran's claims file before any further adjudication of this claim may take place.

In addition, a letter from the Social Security Administration (SSA) has been associated with the Veteran's claims file, which suggests that the Veteran is currently in receipt of SSA disability benefits.  The Veteran's SSA records are likely to contain additional evidence pertaining to all of the Veteran's claims on appeal, and thus, are likely to be relevant to this appeal.  Under the circumstances, VA must undertake efforts to obtain the social security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him since service for PTSD or any psychiatric disorder, migraines, or a foot disorder.  All records from any identified VA facilities must be associated with the claims file.  If any requested records are not available, that should be noted in the Veteran's claims file.

2.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3. After completing the requested development, and any additional notification and/or development deemed warranted, the AMC should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


